Citation Nr: 0029335	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  91-44 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
schizophrenia has been received, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) has been received, and 
if so, whether service connection is warranted.

3.  Entitlement to service connection for dermatophytosis and 
a benign growth of the skin.

4.  Entitlement to service connection for a blood disorder.

5.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

6.  Entitlement to service connection for defective vision of 
the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that in rating decisions dated in November 
1977, January 1982 and June 1983, and July 1989, the RO 
denied claims for entitlement to service connection for 
psychiatric disability, specifically schizophrenia and PTSD.  
The Board also denied entitlement to service connection for 
psychiatric disability in a February 1988 final decision.  In 
the instant appeal the RO did not discuss the issue of 
whether new and material evidence had been submitted to 
warrant reopening the veteran's psychiatric claim prior to 
denying entitlement to service connection.  The Board is, 
however, required to consider the issue of finality prior to 
any consideration on the merits.  See 38 U.S.C.A. §§ 7104(b), 
5108; see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board has recharacterized the issues, as 
shown on the first page of this decision.

The matters of entitlement to service connection for 
schizophrenia and skin disease will be further discussed in 
the remand portion of this decision.



FINDINGS OF FACT

1.  In a final decision dated in February 1988, the Board 
denied the veteran's claim of entitlement to service 
connection for psychiatric disability claimed as 
schizophrenia or PTSD.

2.  In an unappealed rating decision dated in July 1989 the 
RO denied reopening a claim of entitlement to service 
connection for psychiatric disability diagnosed as 
schizophrenia.

3.  The evidence submitted subsequent to the final Board 
decision that denied service connection for PTSD does not 
bear directly and substantially upon the specific matter 
under consideration; is cumulative or redundant; and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The evidence submitted subsequent to the July 1989 RO 
decision that denied reopening the veteran's claim of 
entitlement to service connection for schizophrenia is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran does not have a diagnosed blood disorder.

6.  The veteran does not have non-Hodgkin's lymphoma.

7.  Defective vision of the right eye is a congenital 
abnormality.

8.  There is no competent evidence of record showing an in-
service injury to the right eye or otherwise showing 
aggravation of congenital defective right eye vision during 
service.


CONCLUSIONS OF LAW

1.  The February 1988 Board decision denying entitlement to 
compensation benefits based on PTSD is final.  38 U.S.C.A. 
§ 7104(b) (West 1991)(formerly 38 U.S.C.A. § 4004(b)); 
38 C.F.R. § 20.1100 (1999).

2.  No new and material evidence having been received, the 
claim of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  New and material evidence having been received, the claim 
of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  A blood disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A right eye disorder not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had three years' active naval service.  His 
military occupational specialty was in air transit.  A 
service medical examination report dated in August 1971 
includes note of defective vision and shows that the 
veteran's right eye visual acuity was 20/100, correctable to 
20/40.  Service medical records also show complaints of 
floaters in the left, but not right, eye.  Service records 
are without note of any injury to or disease in the right 
eye.  On the report of discharge examination, the veteran's 
right eye visual acuity was 20/50, correctable to 20/20.  
Examination at discharge revealed no blood disorders, no skin 
disorders, no psychiatric abnormality and no lymph disorders.

In March 1976, the veteran was treated for a left axillary 
abscess.  A VA medical certificate dated in June 1977 shows a 
diagnosis of paranoid personality; the veteran presented with 
complaints of being the victim of voodoo, having trouble 
sleeping and being nervous.

Records dated in July 1977 note the veteran's schizoid 
behavior and show a diagnosis of paranoid type schizophrenia 
with sociopathic features.

In August 1977, the veteran first applied for VA benefits 
based on his nerves and his eyes.  The veteran's spouse 
submitted a statement in which she reported that the veteran 
had experienced problems with spots in front of his eyes, 
restlessness and shakiness while in the Navy.  She indicated 
the veteran had continued problems after service.  

In November 1977, the veteran presented for a VA examination.  
His vision was 20/20 bilaterally at that time.  No lymphatic 
or hemic system abnormalities were noted.  Special 
psychiatric examination was conducted the report of which 
notes the absence of psychiatric complaints or treatment in 
service or prior to June 1977.  The impression was an acute 
schizophrenic episode by history.  The examiner opined that 
there was no significant psychiatric incapacity at that time.  
Eye examination revealed findings pertinent to the left eye 
only; there was no objective confirmation of right eye 
disease.  The examiner noted the veteran's history of a left 
axilla abscess; no other skin abnormalities were noted at 
that time.

In a rating decision dated in November 1977 the RO denied 
service connection for an acute schizophrenic episode; the RO 
advised the veteran of that determination by letter dated in 
December 1977.  He did not appeal.  

In May 1979, the veteran requested that his psychiatric claim 
be reopened and further requested benefits based on eye 
problems.  

A VA hospital summary dated in November 1979 shows a 
diagnosis of paranoid type schizophrenia.  A VA hospital 
summary from April to June 1980 shows a diagnosis of chronic 
undifferential type schizophrenia.  A VA hospital summary 
from February to March 1981 shows a diagnosis of chronic 
undifferential type schizophrenia.

In September 1981 the veteran presented for a VA examination.  
Diagnoses included schizophrenia.  No skin, lymph, hemic or 
eye problems were noted on the examination report.  In 
December 1981 the veteran testified at a hearing pertinent to 
multiple medical problems and his inability to work.  The 
report of VA examination in January 1982 also noted no skin, 
lymph, hemic or eye problems.

In a rating decision dated in January 1982, the RO denied 
service connection for schizophrenic reaction with alleged 
PTSD, and notified the veteran of that decision by letter 
dated in February 1982.  He did not appeal.

A VA hospital summary dated in July 1982 shows a diagnosis of 
chronic paranoid schizophrenia.  A June 1983 VA examination 
report showed a diagnosis of schizophrenic reaction of the 
paranoid type.  

In a rating decision dated in June 1983 the RO denied service 
connection for PTSD and notified the veteran by letter dated 
in July 1983.  He did not appeal.

VA hospital records dated from 1984 to 1987 show diagnoses of 
schizophrenia, but no diagnoses of PTSD.  Those records do 
not contain diagnoses of any skin, eye, blood or lymph 
disorders.

In a final decision dated in February 1988, the Board denied 
service connection for psychiatric disability, specified as 
schizophrenia and PTSD.

In July 1989, the RO again advised the veteran that no new 
and material evidence had been received to warrant reopening 
his psychiatric claim.

VA outpatient records dated from 1989 through 1995 reflect 
following for psychiatric problems.  Such records do not 
contain diagnoses of PTSD.  Identified problems include 
schizophrenia, polysubstance and alcohol abuse and organic 
hallucinosis.  

In May 1990, the RO received the veteran's informal claim for 
benefits based on non-Hodgkin's lymphoma.  In a rating 
decision dated in January 1991, the RO denied service 
connection for non-Hodgkin's lymphoma and for a skin rash as 
not show on examination.  In his substantive appeal the 
veteran claimed exposure to Agent Orange and cited the 
removal of nodes from under his armpit.  He argued that 
physicians used the term sarcoma and that the same types of 
nodes or bumps were removed from his groin.  

A VA medical record dated in July 1991 includes note that the 
veteran's schizophrenia began in the mid-1970's with a 
history of auditory hallucinations and that since that time 
the veteran had had multiple hospitalizations.

A VA report of hospitalization from February to March 1992 
includes note of mild hypercholesteremia.  Blood testing was 
normal.  During hospitalization for schizophrenia from April 
to May 1992, the veteran underwent debridement of calluses on 
the right foot.  There were otherwise no abnormal findings on 
physical examination.

Physical examination at the time of VA hospitalization in 
June and July 1992 showed no acute physical problems.  In 
March 1993, examination during hospitalization revealed no 
skin disease, blood disease, eye disease or lymph disease.  

The claims file contains a repot of VA system review 
completed in May 1993.  At that time the veteran's vision was 
blurred due to medications.  He was not anemic.  There was no 
lymphatic adenopathy.  Other than thick, distorted toenails, 
no skin disorders were noted.  A November 1993 report of 
system review history indicates the veteran admitted to 
cervical, axillary and inguinal lymphadenopathy and denied 
anemia.  A December 1993 report of VA hospitalization 
includes a diagnosis of onychomycosis.

Physical examination at the time of hospitalization from 
March to April 1994 was within normal limits.  Laboratory 
blood testing showed no blood disorders.  The veteran was 
again hospitalized from June to July 1994.  The hospital 
report includes a diagnosis of callused feet.  The veteran 
complained of an inability to read small print and was 
referred to the eye clinic.  Another June 1994 hospital 
record indicates that the veteran had bilateral plantar wart 
and bunions.  A report of system review conducted in July 
1994 shows note of thick and distorted toenails, without 
other skin disorders, and mild anterior cervical node 
hypertrophy, without diagnosis of any blood disorder or non-
Hodgkin's lymphoma.  In November 1994, laboratory testing 
revealed no blood or lymph disorders, and physical 
examination was within normal limits.  

The report of VA hospitalization from January to February 
1995 includes note of no acute medical problems.  His eyes 
were normal with the pupils equal and reactive to light and 
accommodation, skin was normal color and texture, there was 
no enlargement or tenderness of the cervical, ancillary or 
inguinal nodes, and, blood tests were within normal limits.  
System review in March 1995 showed no skin lesions and no 
detection of lymphatics.  No right eye disorders were 
identified.  There was no evidence of anemia or any blood 
disorder and no swollen lymph glands.  A May 1995 hospital 
report includes note of calluses on the plantar surface of 
both feet and a left arm laceration scar, with normal blood 
tests and no other physical findings.  The report of 
hospitalization from May to June 1995 shows calluses on both 
feet.  Physical examination was otherwise normal.  Laboratory 
blood tests were normal.  

In September 1996, the RO received claims for service 
connection for a blood disorder, as a result of Agent Orange 
exposure and also claimed his non-Hodgkin's lymphoma was due 
to Agent Orange exposure.  The veteran further claimed 
service connection for a growth on the skin and 
dermatophytosis.  Submitted at that time were lay statements 
from family and friends pertinent to the veteran's in-service 
Agent Orange exposure and his change in personality since 
service.  The veteran's mother noted a 20-year history of 
psychiatric manifestations.

The RO reopened the veteran's skin and non-Hodgkin's lymphoma 
claims based on promulgation of the Agent Orange Act of 1991, 
amounting to a change in the law that would provide the 
functional equivalent of new and material evidence.  See 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  The RO treated 
the claims without regard to the finality of the prior 
adjudications, and, in a decision dated in May 1997, the RO 
denied those claims.

In July 1997, the veteran presented for a VA examination.  
The examiner noted the veteran had never had any definite 
diagnosis of non-Hodgkin's lymphoma and that the veteran had 
been examined many times and had had lots of blood tests but 
that no abnormalities were found.  The examiner noted the 
veteran's reported 30-pound weight loss but stated that the 
veteran didn't eat very well, felt alright and didn't have 
fever or evidence of non-Hodgkin's lymphoma symptoms and had 
never been anemic.

Physical examination was stated to be normal with the 
exception of a small lymph node in the right inguinal hernia 
and chronic fungal infection of the feet stated to be capable 
of causing lymph node enlargement.  The impression was that 
there was no definite diagnosis of non-Hodgkin's lymphoma and 
such could not be confirmed without extensive testing.


Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches where there has 
been an induction examination in which the later complained-
of disability was not detected.  38 U.S.C.A. § 1111 (West 
1991); Verdon v. Brown, 8 Vet. App. 529 (1996); 38 C.F.R. 
§ 3.304(d).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
VA's General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VAOPGCPREC 82-90 (1990) 
(originally issued as VAOPGCPREC 1-85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease pre-existed service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  A "lasting worsening of the condition"--that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 (1997) (Steinberg, J., 
dissenting); Degmetich, 104 F. 3d at 1331-33 (holding that VA 
compensation cannot be awarded for a disability that existed 
in the past but no longer exists even if that disability was 
service-connected); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e)shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet App 155 
(1997) (extending the Combee holding to claims based on 
herbicide exposure); see 38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Recently enacted and pending legislation provides that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Pub. L. No. 106-398, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000), (to 
be codified at 38 U.S.C.A. § 5107(a); HR 4864, Veterans 
Assistance Act of 2000 (pending signature to be codified at 
38 U.S.C.A. § 5103).  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

Also, a decision of the Board is appealable to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

Materiality

First, the Board notes that, in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, and 
further in view of the fact that the RO appears to have 
denied the veteran's claims on the merits without benefit of 
the presumption of credibility, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of the psychiatric claims based on materiality 
herein.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

First, with respect to PTSD, the Board notes that the basis 
of the February 1988 Board denial was that there was no 
competent diagnosis of PTSD in the record.  The RO, in July 
1989, again declined to reopen the claim based on the lack of 
evidence of PTSD.  Such decisions became final absent the 
veteran's appeal.  See 38 U.S.C. §§ 4004(b), 4005(c) (1984) 
[38 U.S.C.A. §§ 7104(b), 7105(c)].

The Board has therefore carefully reviewed the evidence 
received subsequent to the February 1988 Board decision and 
July 1989 RO decision.  First, it acknowledges additional 
statements from the veteran and other lay individuals.  
However, even to the extent that information or arguments 
contained therein are new, statements from lay individuals 
are not sufficient to establish a diagnosis of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), extended the 
principal of Grottveit v. Brown, 5 Vet. App. 91 (1993), to 
hold that if lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a), it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  Also received were 
duplicative copies of service medical records.  If the 
evidence is found not to be "new," the analysis ends there; 
its materiality is not relevant.  Smith v. West, 12 Vet. App. 
312 (1999).

Finally, the RO has newly received VA records of psychiatric 
and other treatment, and additional private records.  Such 
records contain no diagnoses of PTSD, rather showing 
psychiatric manifestations diagnosed as schizophrenia or 
schizoaffective disorder, or treatment for other complained 
of medical problems.  There is, in short, no evidence 
received subsequent to the final Board or RO decisions 
showing that the veteran has been diagnosed with PTSD.  A 
claim for service-connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

Insofar as there is no new evidence showing that the veteran 
has PTSD, the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

With respect to schizophrenia, the basis of the last final 
decision denying benefits for such, the July 1989 RO 
decision, is the absence of any competent evidence that such 
had its onset in or is otherwise related to the veteran's 
period of service.  Since that denial the RO has received 
additional lay statements from the veteran, his mother and 
other individuals.  Such include testimony as to personality 
changes apparent in the veteran during and shortly after 
service.  Also, additionally received VA outpatient records 
include diagnoses of schizophrenia, reflect ongoing medical 
treatment and therapy for such and include notation of the 
long-term nature of a schizophrenic process in the veteran, 
dating back to the mid-1970s, at such time as the veteran was 
in active service.  As such, the newly received evidence 
suggests the possibility that schizophrenia was first 
manifest during service or within the initial post-service 
year, or otherwise suggesting a plausible nexus between 
diagnosed schizophrenia and service.  As such it is so 
significant that it must be considered in connection with the 
veteran's claim.  Accordingly, the claim is reopened.  
38 C.F.R. § 3.156(a).  That matter is further discussed in 
the remand portion of this decision insofar as additional 
development is indicated to fulfill VA's duty to assist.

Service Connection

A Blood Disorder

The claims file is negative for any diagnosed blood disorder.  
The Board acknowledges the veteran's arguments but emphasizes 
that blood testing has been consistently negative for any 
identified blood disorder.  A claim for service-connection 
for a disability must be accompanied by medical evidence 
which establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
veteran himself is not competent to establish such 
disability, and, the Board notes that VA examination as 
recent as July 1997 included note that there was no competent 
evidence of a blood disorder.  As such the veteran's claim is 
denied.


Non-Hodgkin's Lymphoma

Non-Hodgkin's lymphoma is a disease presumptive to Agent 
Orange exposure; however, there is no competent evidence that 
the veteran actually has such disability.  The July 1997 VA 
examiner specifically considered the veteran's complaints 
such as weight loss, etc., however, that examiner determined 
there was no evidence to support a diagnosis of non-Hodgkin's 
lymphoma.  The veteran is not competent to refute such 
conclusion and the claims file contains no competent evidence 
that he in fact has non-Hodgkin's lymphoma.  As such his 
claim is denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Defective Vision of the Right Eye

Service medical records show defective vision in the right 
eye at entrance into service.  Thus, such is a pre-existing 
condition.  See 38 C.F.R. § 3.304(d).  Moreover, such is a 
congenital or developmental defect, and thus not a disability 
warranting service connection under applicable law.  
38 C.F.R. § 3.303(c) (1999); see also Blanchard v. Derwinski, 
3 Vet. App. 300, 301 (1992); Firek v. Derwinski, 3 Vet. App. 
145, 146 (1992). 

As noted, the provisions of 38 C.F.R. § 3.303(c) exclude 
congenital defects from consideration for service connection.  
There is no evidence of an in-service injury to the right eye 
or any evidence of a superimposed disease of the right eye 
resulting in any aggravation of his pre-existing, congenital 
vision loss.  38 C.F.R. § 3.303.  In fact, the veteran's 
visual acuity at discharge was improved as compared to 
entrance.  See 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402.  In sum, this is a case where the veteran 
experiences decreased visual acuity due to a congenital 
vision defect and without aggravation due to superimposed 
injury or disease.  As such, service connection is not 
warranted for defective vision in the right eye and the claim 
is denied.

Other Matters

As noted above, recently enacted and pending legislation 
provides that VA shall provide a medical examination when 
such examination may substantiate entitlement to the benefits 
sought.  However, such also provides that VA may decide a 
claim without providing such assistance when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.

With respect to the service connection claims decided herein 
the Board notes that the veteran has already been afforded 
multiple examinations as well as ongoing VA treatment.  The 
records of such treatment and examination affirmatively 
refute the presence of the claimed disabilities.  For 
instance, repeated blood tests have been within normal 
limits, and a VA examiner has rendered an unrefuted opinion 
that the veteran does not have non-Hodgkin's lymphoma.  A 
right eye disease has not been found despite repeated 
examinations.  As such, further examination is not warranted-
-VA has fulfilled its duty in obtaining records and in 
affording the veteran examinations to assist him in 
supporting his claims.



ORDER

No new and material evidence having been received, the claim 
of entitlement to service connection for PTSD remains denied.

New and material evidence having been received, the claim of 
entitlement to service connection for schizophrenia is 
reopened; to that extent only the appeal is granted.

Service connection for a blood disorder is denied.

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for defective vision of the right eye is 
denied.



REMAND

The Board has reopened the veteran's claim of entitlement to 
service connection for schizophrenia.  To avoid prejudice to 
the veteran, the case is remanded for the RO to conduct a de 
novo review of the complete evidentiary record and to obtain 
a medical opinion as to the onset of the veteran's 
schizophrenia.  The Board also finds that an examination 
could support the veteran's claim for service connection for 
dermatophytosis and benign skin growths.

Accordingly, the case is remanded to the RO for the 
following:

The RO should request that the veteran 
furnish information as to any treatment 
he has received for a psychiatric 
disability, skin disease or benign skin 
growths.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.

The RO should schedule the veteran for a 
psychiatric examination.  The examiner 
must review the claims folder before 
completing the examination report.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that schizophrenia had its 
onset in, or is otherwise related to the 
veteran's period of active service, or 
whether such was manifested to at least a 
mild degree within the initial post-
service year.

The veteran should be afforded an 
appropriate examination to determine 
whether the veteran has any current skin 
disease or benign skin growths and to 
determine the likely etiology of such 
conditions.  The examiner must review the 
claims folder before completing the 
examination report.  The examiner is 
requested to report diagnoses as to any 
skin disease or benign skin growth, and 
to express an opinion as to whether it is 
at least as likely as not that such skin 
disease or benign skin growth is due to 
in service herbicide exposure or other 
incident of service reported by the 
veteran or shown in the service medical 
records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for schizophrenia.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 22 -


- 4 -


